Citation Nr: 0123598	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  98-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia.  In the March 1998 rating determination, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD), and assigned a 30 percent rating evaluation 
for this disability.


FINDINGS OF FACT

1.  The appellant was scheduled for a VA examination in June 
2001 in connection with his claim.

2.  The appellant failed to report for the June 2001 VA 
examination and has not provided an adequate reason or good 
cause for failing to report for the examination.


CONCLUSION OF LAW

The claim of entitlement to an increased initial rating in 
excess of 30 percent for PTSD is denied.  38 U.S.C.A. § 
501(a) (West 1991); 38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 3.655 (2000) provides that where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 U.S.C.A. § 501(a) (West 1991); 38 
C.F.R. § 3.655(a) and (b) (2000).

When an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, inter alia.  38 C.F.R. § 3.655.

In conjunction with a May 2000 Board remand, the appellant 
was scheduled for a VA psychiatric examination to be 
conducted on June 27, 2000.  Notice of the examination was 
sent to the appellant at his current address on June 12, 
2000.  In July 2000, the RO was informed that the appellant 
had failed to report for the examination.  In August 2001, 
the appellant and his representative were furnished a 
supplemental statement of the case which was mailed to the 
appellant's current address of record.  The supplemental 
statement of the case informed the appellant of 38 C.F.R. § 
3.655.  No response was received from the appellant.

To summarize, the regulation governing failure to report for 
a VA examination is clear.  38 C.F.R. § 3.655 provides that 
where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, the claim for an increased rating shall be 
denied.  The appellant did not report for the VA examination 
scheduled in June 2000.  He has not provided any information 
as to why he was unable to report.  Accordingly, the claim 
for an increased rating evaluation for PTSD is denied.  In a 
case where the law and not the evidence is dispositive, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

